DETAILED ACTION
Claims 1-20 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.  	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

     	Based on the specification as currently constructed, it is silent towards how to calculate/determine “estimate exposure differences” and determining a flash strength based on the “estimate of the exposure differences” (emphasis added). First and foremost, there are an infinite amount of variables that can pertain to an exposure, such as ISO speed, aperture diameter, shutter speed, etc. The specification provides no equation, no metric, no clear understanding as to what is meant by “estimating exposure differences.” Estimating exposure differences is an open ended group of words that do not have a plain recitation/definition or a term that is widely known in the art. Para 0051 of the specification mentions, “Determining exposure parameters typically comprises finding a combination of at least sensor sensitivity and exposure time that is estimated to be appropriate for a given intensity distribution, absolute overall scene brightness, or any combination thereof.” Para 0078 of the specification mentions “motion estimation”. Para 0086 of the specification mentions “estimating white balance.” Para 0091 mentions “finer strobe intensity resolution within a range estimated to be appropriate for a given photographic scene. . . “ Para 0093 mentions, “Estimating proper strobe exposure may be performed using any technically feasible techniques, including techniques that attempt to minimize over-exposed pixels while maximizing the strobe intensity.” Lastly, para 0104 mentions, “Strobe intensity is varied during time intervals 460 to estimate the low intensity value 432, below which the photographic scene is underexposed with respect to strobe illumination, and the high value, above which the photographic scene is over-exposed with respect to strobe illumination.” The drawings provide no frame of reference for determining how to “estimate exposure differences” or determining a flash strength for the scene based on “the estimate of the exposure differences.” Corrective action is required immediately. Independent claims 1, 8, and 15 recite similar/same language, which are rejected. Claims 2-7 depend from independent claim 1, claims 9-14 depend from independent claim 8 and claims 16-20 depend from claim 15, and are based on determining/calculating “estimate exposure differences” and determining a flash strength for the scene based on “the estimate of the exposure differences,” which are rejected as well.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

  	Claim 1 recites the following: A method comprising: 
   	capturing multiple ambient images of a scene using at least one camera of an electronic device and without using a flash of the electronic device; 
  	capturing multiple flash images of the scene using the at least one camera of the electronic device and during firing of a pilot flash sequence using the flash; 
  	analyzing multiple pairs of images to estimate exposure differences obtained using the flash, wherein each pair of images includes one of the ambient images and one of the flash images that are both captured using a common camera exposure, and wherein different pairs of images are captured using different camera exposures;
  	determining a flash strength for the scene based on the estimate of the exposure differences; and 
   	firing the flash based on the determined flash strength.

    	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art as to what is meant by “to estimate exposure differences” and determining a flash strength for the scene based on “the estimate of the exposure differences?” The claim provides no frame nor does it provide any metes and bounds for determining “estimating exposure differences.” What exposure differences are being estimated? What metric(s) pertaining to exposure are being used to “estimate exposure differences?” Even the subsequent claims provides no metes and bounds for determining/calculating “estimating exposure differences.” Estimating exposure differences is not a term that is defined in the art nor does it define a well known process. The term itself is so vague and indefinite, that one of ordinary skill in the art cannot ascertain what is meant by “estimating exposure differences.” Corrective action is required immediately. Independent claims 1, 8, and 15 recite similar/same language and are thus rejected. Claims 2-7 depend from independent claim 1, claims 9-14 depend from independent claim 8 and claims 16-20 depend from claim 15, and are based on determining/calculating “estimate exposure differences” and determining a flash strength for the scene based on “the estimate of the exposure differences” and are thus rejected as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697            


/LIN YE/Supervisory Patent Examiner, Art Unit 2697